One of the respondents, a county commissioner, was present at the time
                and informed Donald Bordenkircher, the head of the buildings and
                grounds department.
                            Eighteen days before the accident, a park patron reported to
                Bordenkircher that another limb had broken off. It was caught in the
                still-attached tree branches, so Bordenkircher cordoned off an area with
                construction fence under •the five surrounding trees to prevent anyone
                from going under the hanging limb The limb eventually fell to the
                ground. Bordenkircher informed the county commissioners of the
                incident, that he was searching for an arborist to inspect the trees, and
                that he had obtained a quote that it would cost between $40,000 and
                $60,000 to trim the park trees. The commissioners suggested that he
                contact a company the county had previously used, and "agreed that for
                safety purposes, the trees need[ed] to be taken care of."
                            Two days before the incident in this case, Bordenkircher
                discovered that a yet another limb had fallen. And the night before the
                Frontier Days event another limb from the same tree fell. In total, four
                limbs, ranging from five to ten inches in diameter and fifteen to twenty-
                five feet long, fell within the month preceding the Frontier Days accident.
                But no precautions were taken to secure the area under the trees in the
                event another branch fell during the festival.
                            Hertz and Rose sued the County, the commissioners in their
                official capacities, and Greater Pershing Partnership, which sponsored
                Frontier Days, alleging a negligent failure to maintain the public park
                trees in a reasonably safe condition. The district court granted summary
                judgment in the County's, the commissioners', and Greater Pershing
                Partnership's favor. Hertz and Rose now appeal the grant of summary

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                 judgment on their negligence claims against the County and
                 commissioners only (collectively referred to as the County). 1
                             At issue is whether the County is entitled to discretionary-
                 function immunity under NRS 41.032(2), a mixed question of law and fact.
                 Ransdell v. Clark Cnty., 124 Nev. 847, 854, 192 P.3d 756, 761 (2008). This
                 court strictly construes such limitations on the general waiver, of sovereign
                 immunity, and to qualify "a decision must (1) involve an element of
                 individual judgment or choice and (2) be based on considerations of social,
                 economic, or political policy." Martinez v. Maruszczak, 123 Nev. 433, 439,
                 446-47, 168 P.3d 720, 724, 729 (2007).
                             The decisions by the County regarding the park involved an
                 element of judgment and choice; there were no statutory or regulatory
                 guidelines governing park maintenance.       See Berkovitz v. United States,
                 486 U.S. 531, 536 (1988) (an action does not involve an element of
                 judgment when a "statute, regulation, or policy specifically prescribes a
                 course of action for an employee to follow"). But, given the serious safety
                 issues at play, the County's alleged actions—keeping the park open
                 without trimming the trees, putting construction fence around them, or at
                 the least warning attendees about the potential for falling limbs—were too
                 far removed from a policy consideration to warrant immunity.       Martinez,
123 Nev. at 446, 168 P.3d at 728 (discretionary acts do not fall within the
                 exception if they i nvolve "negligence unrelated to any plausible policy
                 objectives."); Whisnant v. United States, 400 F.3d 1177, 1179, 1183 (9th
                 Cir. 2005) ("[R]emoving an obvious health hazard is a matter of safety and

                       1 Greater Pershing Partnership was dismissed from this appeal by
                 stipulation and order of this court on December 6, 2012.



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                      not policy."); Sutton v. Earles, 26 F.3d 903, 910 (9th Cir. 1994) ("A decision
                      not to warn of a specific, known hazard for which the acting agency is
                      responsible is not the kind of broader social, economic or political policy
                      decision that the discretionary function exception is intended to protect);
                      Boyd v. United States ex rel. U.S. Army, Corps of Eng'rs, 881 F.2d 895, 898
                      (10th Cir. 1989) (same).
                                    Because the policy-judgment facet is missing, these decisions
                      are not the kind of "political, social, and economic judgments' that are the
                      unique province of the Government," and thus are not those that the
                      discretionary-function exception was designed to shield. 2 Marlys Bear
                      Medicine v. U.S. ex rel. Sec'y of Dep't of Interior, 241 F.3d 1208, 1214 (9th
                      Cir. 2001); Martinez, 123 Nev. at 445, 168 P.3d at 727-28. Accordingly, we
                                    ORDER the judgment of the district court REVERSED AND
                      REMAND this matter to the district court for proceedings consistent with
                      this order.

                                                                                           J.
                                                        lpering
                                                             I      .
                                                                                           J.
                                                          Parraguirre


                                                          Saitta

                            2The County summarily notes the "public duty" doctrine and
                      immunity under NRS 41.033 as alternative grounds to support the district
                      court's entry of summary judgment, but fails to provide any support as to
                      why they would apply here, so we do not consider them. Evans v. State,
                      117 Nev. 609, 644 n.85, 28 P.3d 498, 522 n.85 (2001) ("[T]his court need
                      not address issues unsupported by cogent argument.").


SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A    a(V))0
                   cc:   Chief Judge, The Sixth Judicial District Court
                         Hon. Robert E. Estes, Senior Judge
                         David Wasick, Settlement Judge
                         Bradley Drendel & Jeanney
                         Thorndal Armstrong Delk Balkenbush & Eisinger/Reno
                         Piscevich & Fenner
                         Pershing County Clerk




SUPREME COURT
       OF
    NEVADA
                                                     5
101 I947A alf;:o